Title: Mary Smith Cranch to Abigail Adams, 13 July 1797
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Quincy July 13th 1797
        
        I write my dear Sister with a hope that this letter will not find you in Philadelphia but as we have not heard that congress have risen I

would not have you without a line of information that we are all well & that your chambers are ready the mason has promis’d to white wash the house & mrs Porter is waiting for orders to clean for your reception I have been fearful for your health & that of the Presidents but I know that Being who has plac’d him in the exalted Station he Sustains can & will if he sees it best prolong his life & usefulness. he is a good as well as a great man & I have no fears for Such an one as a Scourge for the wickedness of the people he may be taken from us but no real evil can befall him—
        I fear there has been foul play at the Post offices cousen Louissa Says you have receiv’d Letters not cover’d to the President no Such ever went from our office no not one there came two Letters the other day & Several before for mrs Hunt & mr Tyrrel not frank’d & with Such a Postage that they have refus’d to take them out
        I thank you my dear Sister for the Ribbon tis very pretty if cousen Should me with a pair of half mourning gloves leather or silk which are good & will take them for me I Shall be oblig’d I cannot find any here good
        I hope Something may bring my son this way there are So many gone from the Bar that I do not see why he may not do in Boston as well as any where else & certainly can live as cheap it will be dreadful to me to have him Settle there I do not love a roling Stone I know the Proverbe but in this changable World things may turn up which may make a change eligable without verifying the proverbe— I am full of anxiety
        mr webster is wishing to establish a paper in Boston Similar to his own & wishes my son to engage with him he says tis very profitable to him & thinks it will in a little time become So to him at Boston— What do you think I am So affraid of new Scheems & yet Something must be done I can only Say heaven direct them I know So little myself
        please to give my most respectful Love to the President to cousin & all enqueing Friend good wishes—to yourself / all that is affectionate from your forever oblig’d / & grateful Sister
        
          M Cranch
        
      